Citation Nr: 1031545	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-29 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a disability of the right lower extremity, to include 
post-phlebitic syndrome, prior to August 18, 2008, and for an 
evaluation in excess of 20 percent thereafter.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for a disability of the left lower extremity, to include 
post-phlebitic syndrome, prior to August 18, 2008, and for an 
evaluation in excess of 20 percent thereafter.  

3.  Entitlement to a total disability evaluation based on 
individual unemployability as due to service-connected conditions 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran, Veteran's friend


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from November 1977 to May 1989.   

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a Travel Board Hearing in March 2010. A 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran in this case maintains that he should be entitled to 
a higher rate of compensation for disabilities in the lower 
extremities, and that his overall service-connected disability 
picture is so severe, that it prevents him from engaging in 
gainful employment.  Before a final decision can be made on these 
claims, the Board is of the opinion that additional evidentiary 
development is required.  

In a Travel Board hearing occurring in March 2010, the Veteran 
testified to having recent medical treatment at a private 
facility in Tupelo, Mississippi.  He asserts that this evidence 
shows a worsening of his service-connected conditions, and that 
it is pertinent both the claims for an increase and for a TDIU.  
It does not appear that this evidence has been associated with 
the claims file.  Moreover, the Veteran also asserted at his 
hearing that his service-connected low back condition, in concert 
with his service-connected lower extremities, are responsible for 
his inability to maintain any type of gainful employment.  Social 
Security Administration (SSA) records are included in the file; 
however, it is not readily apparent that the Veteran is receiving 
disability benefits from that agency.  

In cases contesting the level of rating assigned for a service-
connected disability, it is most imperative to have an accurate 
disability picture before a final decision can be reached by VA 
adjudicators.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In the 
current case, the Veteran has identified the existence of private 
medical records which may, potentially, show that his service-
connected lower extremity conditions have worsened, and may also 
show that service-connected conditions prevent any type of 
gainful employment.  Furthermore, the most recent VA examination 
is over two years old, and the Veteran has maintained that his 
service-connected conditions are continually contributing to his 
decline in health.  Thus, in addition to obtaining outstanding 
private medical records, the Board is of the opinion that a new, 
comprehensive VA examination is necessary to address both the 
severity of the Veteran's lower extremity disorders, as well as 
whether service-connected disabilities render the Veteran unable 
to engage in gainful employment.  

In addressing employability, the examiner should note that the 
Veteran is in receipt of service connection for spondylosis of 
L5-S1 at a 60 percent evaluation, cervical strain at a 20 percent 
evaluation, post-thrombophlebitic syndrome of the right lower 
extremity at a 20 percent evaluation, post-thrombophlebitic 
syndrome of the left lower extremity at a 20 percent evaluation, 
and a donor site scar at a noncompensable evaluation.  The total 
combined disability evaluation is 80 percent.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Obtain from the Veteran the name, type, 
and approximate dates of treatment at the 
private medical facility in Tupelo, 
Mississippi.  Upon receipt of the appropriate 
waivers, copies of this treatment should be 
obtained and placed in the claims file.  

3.  The Veteran is to be scheduled for a 
comprehensive VA examination addressing the 
severity of his service-connected lower 
extremity disorders.  Additionally, the 
examiner should review the Veteran's entire 
service-connected disability picture, and 
offer an opinion as to whether the Veteran's 
service-connected conditions (specifically 
his back and lower extremity disorders) 
prevent him from engaging in any type of 
gainful employment (marginal employment does 
not count as gainful).  A detailed rationale 
should accompany the report of examination, 
and should support any conclusions reached.  

4.  Following the directed development, the 
RO must conduct a de novo review of the 
claims on the merits. Should the claims be 
denied, issue an appropriate statement of the 
case to the Veteran and his representative 
and return the claim to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


